DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 02 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of NPL Document No. 1:  ShinEtsu, Shin-Etsu Chemical Co. “Characteristic properties of Silicone Rubber Compounds”, 2016 http://www.shinetsusilicone-global.com, 16 pages was included with the information disclosure statement filed 02 February 2022.

Status of Claims
Claims 1-6 as amended in the preliminary amendment filed 02 February 2022 are presently under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a perimeter frame with a rear sheet or a casing comprising the four sides of the perimeter and the rear part”. Claim 1 lacks antecedent basis for the recitation of “the four sides of the perimeter” and “the rear part” as this structure was not previously defined in claim 1 and it’s not clear what sides or rear part are being referenced. Although rectangular frames and casings are common for solar panels, it’s not inherent that a perimeter frame or a casing has four sides and a rear part when no shape of the frame or casing is specified. As such, the scope of claim 1 is rendered indefinite.
Claim 1 additionally recites “wherein it additionally comprises…” but it’s unclear what structure “it” references in this recitation as multiple parts art recited in claim 1. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
If “it” is meant to reference the hybrid solar panel, claim 1 should properly recite this instead of “it”.
Claim 1 additionally recites “said photovoltaic generation layer” in lines 16-17, but claim 1 lacks antecedent basis for the recitation of “said photovoltaic generation layer” as claim 1 does not previously define a photovoltaic generation layer and it’s not clear what this recitation is meant to reference. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-6 are also rendered indefinite by depending from indefinite claim 1.

Claim 2 recites “wherein the hybrid solar panel is devoid of a tempered glass therebetween the encapsulating silicone yielding lower reflection losses” but it’s not clear where in the hybrid solar panel the tempered glass is absent from. The recitation “devoid of a tempered glass therebetween the encapsulating silicone” doesn’t specify what two elements the tempered glass is not between, as it only recites one element “the encapsulating silicone”. As such, the scope of claim 2 cannot be reasonably determined and is rendered indefinite.
Claim 4 is also rendered indefinite by depending form indefinite claim 2.

Claim 3 recites the limitation “load in the order of 1-200 µm” but this range “1-200 µm” is indefinite as the units of the lower bounds of the range 1-200 are undefined. The upper boundary of the range is 200 µm, but it’s not clear if the lower limit of the range is in µm or can be smaller, such as in nm. As such, the scope of claim 3 cannot be reasonably determined and is rendered indefinite. 
Additionally, it’s not clear what dimension the claim 3 recitation of “an oxide particle load in the order of 1-200 µm” is claiming. Is the range “1-200 µm” directed to a particle size, particle diameter, particle thickness? Particle load usually refers to a particle concentration by mass or volume within a region, thus it’s not clear what dimension “particle load in the order of 1-200 µm” is meant to claim. As such, the scope of claim 3 cannot be reasonably determined and is rendered indefinite.
Claim 3 recites “that layer of thermal adhesive silicone” in line 2, but claim 3 and claim 1 from which claim 3 depends lack antecedent basis for the recitation “that layer of thermal adhesive silicone” as a layer of thermal adhesive silicone was never previously recited, and it’s not clear what layer of thermal adhesive silicone is being referenced in claim 3. As such, the scope of claim 3 cannot be reasonably determined and is rendered indefinite.

Claim 4 recites “wherein the thermal adhesive silicone presents a curing at room temperature by a platinum catalyst with a ratio of 5:1 to 20:1” but this recitation is unclear as it does not recite what components are being mixed at the recited ratio and which component is which amount in the ratio. It’s further unclear what the recited ratio is based on (e.g. mass, volume, moles). As such, the scope of claim 4 cannot be reasonably determined and is rendered indefinite.
Claim 4 recites “the thermal adhesive silicone” in line 2, but claim 4 and claims 1-2 from which claim 4 depends lack antecedent basis for the recitation “the thermal adhesive silicone” as a thermal adhesive silicone was never previously recited, and it’s not clear what thermal adhesive silicone is being referenced in claim 4. As such, the scope of claim 4 cannot be reasonably determined and is rendered indefinite.



Claim 5 recites “the encapsulating silicone comprises a pourable two-component silicone that vulcanizes into an elastomer, at a mixture ratio of 10:1” but this recitation is unclear as it does not recite what components are being mixed at the recited ratio and which component is which amount in the ratio. It’s further unclear what the recited ratio is based on (e.g. mass, volume, moles). As such, the scope of claim 5 cannot be reasonably determined and is rendered indefinite.

Claim 6 recites “the encapsulating silicone presents a curing by means of adding a catalyst with a ratio of 5:1 to 20:1” but this recitation is unclear as it does not recite what components are being mixed at the recited ratio and which component is which amount in the ratio. It’s further unclear what the recited ratio is based on (e.g. mass, volume, moles). As such, the scope of claim 6 cannot be reasonably determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 2004-176982A, reference made to attached English Machine translation) further in view of Sethi et al (US 2015/0380585) and further in view of Birnie, III et al (US 2016/0013343), and further in view of Horstman et al (US 2013/0168727).

Regarding claim 1 Inoue discloses a hybrid solar panel for producing electrical energy and thermal energy (Figs. 1-3 see: solar cell built-in heat collection hybrid module M), comprising: 
- a photovoltaic power generation system, with at least one photovoltaic cell ([0015]-[0017], Figs. 1-3 see: solar cell elements 11 of solar cell panel 10), 
- a heat absorber for evacuating heat from the photovoltaic generation system by means of a heat transfer fluid ([0015]-[0017], Figs. 1-3 see: heat collector 20 comprising heat collector tube 23 and header tubes 22), 
- a transparent insulating cover sealed along the perimeter to the photovoltaic generation system ([0015]-[0018], Figs. 1-3 see: cover glass 1), 
- an intermediate layer of vacuum, inert gas or air between the photovoltaic generation system and the transparent insulating cover ([0015]-[0018], Figs. 1-3 see: space 3 of an air layer or an inert gas layer between cover glass 1 and solar cell panel 10), 
- a lower insulating layer located below the heat absorber ([0015]-[0018], Figs. 1-3 see: heat insulation material 31 below heat collector 20), 
- a perimeter frame or a casing comprising the four sides of the perimeter ([0015]-[0018], Figs. 1-3 see: outer periphery of module M is surrounded by rectangular frame 30), 
wherein it additionally comprises a junction for joining the photovoltaic power generation system with the heat absorber, the junction comprising two layers of material ([0015]-[0019], Figs. 1-3 see: adhesive layer 12 and adhesive layer 26), where a first layer comprises encapsulating material inside the photovoltaic generation system and projecting above said photovoltaic generation layer ([0015]-[0019], Figs. 1-3 see: adhesive layer 12 in solar cell panel 10 and projecting above solar cell elements 11), and the junction further comprising a second layer of a material ([0015]-[0019], Figs. 1-3 see: adhesive layer 26), 
wherein said second layer of material is located above and adjacent to the heat absorber so that the junction joins the photovoltaic power generation system with the heat absorber devoid of a backsheet therebetween and thus eliminating a heat conduction barrier for the photovoltaic cells ([0018]-[0019], Figs. 1-3 see: adhesive layer 26 bonding solar cell panel 10 and heat collector 20 where module M is thus devoid of a backsheet therebetween).
Inoue does not explicitly disclose where the perimeter frame has a rear sheet or where a casing comprises the rear part. 
Inoue does not explicitly disclose where the two layers of material of the junction have a silicone base, or where said first layer comprises encapsulating silicone, the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%, and the second layer is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K.
Sethi discloses a photovoltaic module comprising a photovoltaic power generation system bonded to a heat sink through a junction (Sethi, [0038]-[0043], [0045] Fig. 3 see: PV module 300 having solar cell 306 surrounded by first encapsulant 312 and bonded to heat sink 320 by second encapsulant 314) where the two layers of material of the junction have a silicone base (Sethi, [0028], [0032], [0040]-[0041], Fig. 3 see: the first and second encapsulant materials can be formed of the same material such as silicone polymer), where said first layer comprises encapsulating silicone (Sethi, [0028], [0032], [0040], Fig. 3 see: first encapsulant 312 of a silicone polymer such as PDMS), and the second layer is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K (Sethi, [0028], [0032], [0041], [0043], [0045] Fig. 3 see: second encapsulant 314 of a silicone polymer includes thermally conductive particle to enhance thermal conductivity and can have a thermal conductivity greater than 0.4 W/m-K). Sethi teaches these silicone polymers provide increased adhesion to metals and silicon and can include thermally conductive particles to provide improved thermal conductivity (Sethi, [0031], [0043]).
Sethi and Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Sethi such that the two layers of material of the junction of Inoue have a silicone base as taught by Sethi (Sethi, [0028], [0032], [0040]-[0041], Fig. 3 see: the first and second encapsulant materials can be formed of the same material such as silicone polymer) where said first layer of Inoue comprises encapsulating silicone as taught by Sethi (Sethi, [0028], [0032], [0040], Fig. 3 see: first encapsulant 312 of a silicone polymer such as PDMS), and the second layer of Inoue is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K as taught by Sethi (Sethi, [0028], [0032], [0041], [0043], [0045] Fig. 3 see: second encapsulant 314 of a silicone polymer includes thermally conductive particle to enhance thermal conductivity and can have a thermal conductivity greater than 0.4 W/m-K) as Sethi teaches these silicone polymers provide increased adhesion to metals and silicon and can include thermally conductive particles to provide improved thermal conductivity (Sethi, [0031], [0043]).
 Modified Inoue does not explicitly disclose where the perimeter frame has a rear sheet or where a casing comprises the rear part or where the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%.
Birnie, III discloses an integrated photovoltaic and thermal (PVT) module comprising a perimeter frame or casing having a rear sheet or rear part providing mechanical support to the PVT module (Birnie, III para [0021], Fig. 1B see: back casing 116 below insulated layer 114 providing mechanical support to the PVT module). 
Birnie, III also discusses the replacement of conventional EVA and PVB front and rear encapsulants in PVT modules with silicone encapsulants and thermally conductive silicone encapsulants to provide improved temperature resistance and thermal conductivity in comparison to conventional EVA and PVB encapsulants (Birnie, III, paras [0005] and [0029]).
Birnie, III and modified Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Birnie, III such that the hybrid solar panel of Inoue further comprises a rear sheet or rear part of the casing below the lower insulating layer of Inoue as taught by Birnie, III for the purposes of providing mechanical support to the PVT module of Inoue as taught by Birnie, III (Birnie, III para [0021], Fig. 1B see: back casing 116 below insulated layer 114 providing mechanical support to the PVT module).
Modified Inoue does not explicitly disclose where the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%.
Horstmann discloses a solar cell module having a transparent silicone encapsulant layer (Horstmann, [0042]-[0043], [0073]-[0074] Figs. 3A-3B see: encapsulant 14 of an organosiloxane block copolymer encapsulating PV cells 36) where Horstmann teaches the encapsulating silicone has a refractive index of less than 1.45 and an optical transmission index greater than 98% (Horstmann, [0115]-[0120] Fig. 6 and Table see: organosiloxane block copolymer encapsulating materials of Examples 1 and 2 in the Table each having RI of 1.43 and 1.44 respectively, and transparency greater than 98% (Fig. 6 and para [0052])). Horstmann discloses this high optical clarity with high retention of optical transmittance after aging and thermal cycling makes the silicone material desirable as a solar cell encapsulant (Horstmann, [0120], [0130]-[0131]).
Horstmann and modified Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Horstmann to employ the organosiloxane block copolymer of Horstmann as the encapsulating silicone of Inoue, the encapsulating silicone having a refractive index of less than 1.45 and an optical transmission index greater than 98% as taught by Horstmann (Horstmann, [0115]-[0120] Fig. 6 and Table see: organosiloxane block copolymer encapsulating materials of Examples 1 and 2 in the Table each having RI of 1.43 and 1.44 respectively, and transparency greater than 98% (Fig. 6 and para [0052])) as Horstmann discloses this high optical clarity with high retention of optical transmittance after aging and thermal cycling makes the silicone material desirable as a solar cell encapsulant (Horstmann, [0120], [0130]-[0131]).

Regarding claim 2 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 1, wherein the hybrid solar panel is devoid of a tempered glass therebetween the encapsulating silicone (Inoue, [0020] Figs. 1-3 see: no tempered glass located between the encapsulating material (adhesive layer 12) and transparent member 13 is not formed from tempered glass glass). The claim 2 recitation where the hybrid solar panel is devoid of a tempered glass therebetween the encapsulating silicone “yielding lower reflection losses” is directed to an intended use of the claimed hybrid solar panel. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The hybrid solar panel of Inoue discloses all of the claimed structure of the claimed hybrid solar panel and is thus considered fully capable of yielding lower reflection losses.

Regarding claim 3 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 1, and Birnie III further teaches  wherein that layer of thermal adhesive silicone comprises an oxide particle load in the order of 1-200 µm (Birnie, III paras [0006]-[0007], Fig. 1B see: second encapsulation layer 108 of thermally conductive silicone includes a thermally conductive filler such as aluminum oxide, zinc oxide or magnesium oxide in the form of nanometer or micron sized particles).

Regarding claim 4 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 2, and the claim 4 limitations “wherein the thermal adhesive silicone presents a curing at room temperature by a platinum catalyst with a ratio of 5:1 to 20:1” which are directed to method of making said thermal adhesive silicone it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the thermal adhesive silicone as recited in claim 4 is the same as the thermal adhesive silicone disclosed by modified Inoue, as set forth above, the claim is unpatentable even though the thermal adhesive silicone of modified Inoue was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Furthermore, Sethi teaches the polymerization of the thermal silicon can be done through metal assisted crosslinking (Sethi, [0030], [0057]) and is thus the same as the thermal adhesive silicone as recited in claim 4.

Regarding claim 5 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 1, and the claim 5 limitations “wherein the encapsulating silicone comprises a pourable two-component silicone that vulcanizes into an elastomer, at a mixture ratio of 10:1” which are directed to method of making said encapsulating silicone it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the encapsulating silicone as recited in claim 5 is the same as the encapsulating silicone disclosed by modified Inoue, as set forth above, the claim is unpatentable even though the encapsulating silicone of modified Inoue was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Furthermore, Horstmann teaches the encapsulating silicone can be formed as a liquid and is crosslinked into an elastomer through reacting two components (Horstmann, [0042], [0049]-[0050]) and is thus the same as the encapsulating silicone as recited in claim 5.

Regarding claim 6 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 5, and the claim 6 limitations “wherein the encapsulating silicone presents a curing by means of adding a catalyst with a ratio of 5:1 to 20:1” which are directed to method of making said encapsulating silicone it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the encapsulating silicone as recited in claim 6 is the same as the encapsulating silicone disclosed by modified Inoue, as set forth above, the claim is unpatentable even though the encapsulating silicone of modified Inoue was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ShinEtsu, Shin-Etsu Chemical Co. (“Characteristic properties of Silicone Rubber Compounds”, 2016 http://www.shinetsusilicone-global.com, 16 pages) recites properties of silicone rubbers.
Terreau et al (US 2006/0207646) discloses liquid silicone encapsulants for encapsulating solar cells where the liquid silicone encapsulant is cross-linked with a platinum-based catalyst mixed with one of the liquid silicone components as in para [0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726